Citation Nr: 1731458	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  08-09 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left ankle disability. 

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from September 1998 to January 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2007 and October 2007 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), located in Waco, Texas, which denied an increased rating for a left ankle disability. 

In August 2015, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims folder. 

In January 2016, the Board found that a claim for entitlement to a TDIU was included in the appeal as part and parcel to the increased rating claims.  The Board also awarded increased staged ratings for the Veteran's psychiatric disability, to include the award of a 100 percent rating, effective from December 18, 2013.  The Board remanded the claim of TDIU along with the claim for increased rating for left ankle disability to the RO (via the Appeals Management Center (AMC)) for additional development. 



FINDINGS OF FACT

1.  The Veteran's left ankle disability is manifested by no more than marked limitation of motion due to complaints of weakness, swelling, and pain, as well as painful motion on dorsiflexion and plantar flexion, and without evidence of arthritis or ankylosis.

2.  The Veteran last worked on November 1, 2014, and prior to that date, the record demonstrates that she had substantially gainful employment despite her service-connected disabilities.  

3.  The Veteran was assigned a 100 percent scheduler rating for her psychiatric disability, effective from December 18, 2013. 

4.  At no point since December 18, 2013 does the evidence show that the Veteran's service connected left ankle disability, alone, of such severity as to preclude substantially gainful employment and warrant referral for extraschedular consideration.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for service-connected left ankle disability have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

VA's duty to notify was satisfied by letters dated July 2006, June 2008, and March 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran's appeal was most recently readjudicated in a July 2016 supplemental statement of the case. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, identified post-service medical records, and records from the Social Security Administration (SSA) have been obtained and associated with the claims folder.  The record also contains the Veteran's lay statements and testimony in support of her claims.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein. 

The Veteran was also afforded VA examinations in October 2006, May 2011 and April 2016 to evaluate the severity of her left ankle disability.  The Board notes that, in examining joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, none of the VA examination reports included all the required range of motion findings.  While the VA examinations did not include all findings, in this case, a higher schedular evaluation for ankle limitation of motion is not available without ankylosis.  Therefore, any deficiencies in the range of motion findings in the VA examination reports are not prejudicial to the Veteran.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board also finds compliance with the Board's January 2016 remand directives as the Veteran was afford a VA examination to assess the current severity of her service-connected left ankle disability.  As discussed above, the Board has found no prejudice to the Veteran due to the inadequacy of this examination report that would require another remand.  Subsequently, the RO issued a Supplemental Statement of the Case addressing all newly received evidence.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board will proceed to address the merits of the claim.

Increased Rating 

The Veteran is seeking entitlement to higher evaluations for the service-connected left ankle disability currently evaluated as 20 percent disabling. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set for the in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). In this case certain staged evaluations are warranted based on the evidence. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The examination on which ratings are based must adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 
 
Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

Here, the Veteran's left ankle disability is rated under 38 C.F.R. § 4.71a Diagnostic Code 5271 for limited motion of the ankle.  Under Diagnostic Code 5271, a 10 percent evaluation is assigned where the limitation of motion is "moderate."  A 20 percent evaluation is assigned where the limitation of motion is "marked."  

The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The words slight, moderate, moderately severe, marked, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence in reaching a decision that is "equitable and just."  38 C.F.R. § 4.6.

The Board notes that the Veteran's service-connected left ankle disability is currently rated at 20 percent.  This is the maximum evaluation allowed under Diagnostic Code 5271.  As such, an increased rating cannot be afforded under this diagnostic code. 

The Board has reviewed the remaining diagnostic codes relating to ankle disabilities.  However, the claims folder contains no medical evidence indicating that the Veteran's left ankle disability is manifested by ankylosis, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  In this regard, the most recent 2016 VA examination report shows that the Veteran had movement in her left ankle, albeit painful, and the x-ray film showed no bone or joint abnormalities.   As such, an increased rating cannot be assigned under Diagnostic Codes 5270-5274.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274 (2015). 

The Board notes that Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015). However, there was no evidence of arthritis on x-ray of the left ankle. 

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board notes that the Veteran has complained of weakness, swelling, and pain.  See 2006, 2011, and 2016 VA examination reports.  However, the Veteran is already being compensated for marked limitation of motion. This is the maximum evaluation available for limitation of motion, with the exception of that available for ankylosis, which is specifically not noted in medical evidence of record.  Notably, the presence of ankylosis, which is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As the Veteran continues to have movement in her left ankle, albeit painful movement, her disability cannot be considered comparable to ankylosis to support a higher evaluation. 

The Board finds that the Veteran is adequately compensated with her current 20 percent rating and additional compensation need not be assigned according to 38 C.F.R. §§ 4.40 or 4.45.  See also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that, because a veteran was already receiving the maximum rating available for limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 did not allow for a higher evaluation).  

The Board concludes that the preponderance of the evidence is against the claim for an increased rating, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107 (b) is not for application.  There is not an approximate balance of evidence. See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application. Fenderson, supra.

The Board has also considered whether an extraschedular evaluation is warranted under the provisions of 38 C.F.R. § 3.321 (b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's left ankle disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 11; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's symptoms of pain, swelling, limited range of motion, and other functional loss are expressly contemplated by Diagnostic Code 5271 in light of the Deluca provisions.  To the extent that the Veteran reported that her left ankle symptoms caused difficulty with prolonged standing at work, this has already been contemplated by the assigned compensation.   At no point has the Veteran indicated that the severity of her service-connected left ankle disability has resulted in marked interference with her employment.  Moreover, the Veteran has not had any hospitalizations secondary to left ankle symptomatology.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181  (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. 

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A TDIU will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16 (b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

TDIU is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16 (a).  In Faust v. West, 13 Vet. App. 342, 355-56  (2000), the Court held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.  This was incorporated into 38 C.F.R. § 4.16 (a), which now specifies that marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16 (a).  Consideration shall be given in all claims to the nature of the employment and/or the reasons for termination.  Id. 

The claimant bears the burden of presenting and supporting her claim for benefits. 38 U.S.C.A. § 5107 (a); see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b).  

In this case, prior to December 18, 2013, the Veteran's service-connected disabilities included psychiatric disability rated as 50 percent disabling and for left ankle disability, rated as 20 percent disabling.  The Veteran thus does not meet the schedular criteria for a TDIU prior to December 18, 2013.  See 38 C.F.R. § 4.16 (a).

As of December 18, 2013, the Veteran has been assigned a schedualr 100 percent rating for her psychiatric disability.   Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s) (2016).  As it might benefit the Veteran to obtain a TDIU rating even where a 100 percent schedular rating is already in effect, the Board must also consider whether the Veteran's service-connected left ankle disability alone warrants a separate award of TDIU based on extraschedular rating at any point during the pendency of the appeal.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  

In September 2009, the Veteran originally submitted a completed VA Form 21-8940, Application for Increased Compensation based on Unemployability, in support of her claim.  She reported that she was currently employed in finance, but her disability had impacted her ability to work.  She indicated that she had obtained a four-year college education and she had additional training as a teacher.  A September 2011 response to a Request for Employment Information, VA Form 21-4192, showed that the Veteran was presently employed in finance payroll and she earned $30,000 a year.  In addition, it was noted that she had not lost any time in the preceding 12 months as a result of a service-connected disability. 

She next submitted a completed VA Form 21-8940 in October 2013, in which she identified her psychiatric disability as preventing her ability to work fulltime in her finance position since July 2013.  However, she also indicated that she was still working.  She reported that she earned $33,000 in the last twelve months.  She later submitted a September 2013 notice of determination from the Texas Workforce Commission that showed she was entitlement to unemployment benefits due to partial employment when her employer reduced her hours to less than full time.  A November 2013 notice of determination from the Texas Workforce Commission showed that she was no longer entitlement to unemployment benefits as she was considered available for workforce. 

In a February 2015 completed VA Form 21-8940, the Veteran reported that she last worked on January 1, 2015.  She stated that she was no longer able to work because of psychiatric disability and her need to attend psychiatric therapy.  The Veteran stated that she had earned $30,000 in the last twelve months.  In an amended February 2015 VA Form 21-8940, she stated that she last worked on December 1, 2014 and she had earned $11,000 in the last twelve months.  In a March 2015 completed VA Form 21-8940, the Veteran stated she became too disabled to work on December 16, 2013 because of her psychiatric disability.  She marked that she was not presently employed, and she had only earned $10,000 in the last twelve months.  

An April 2015 response to a Request for Employment Information, VA Form 21-4192, shows that the Veteran last worked on November 1, 2014 because of her disability and she was currently on leave without pay.  It was noted that the Veteran had approved Family Medical Leave Act (FMLA) and been on leave without pay for the past six months. 

As noted above, the record contains multiple correspondences from the Veteran, in which she has identified various dates that mark her inability to maintain employment as result of her service-connected disability.  However, the evidence from her employer confirmed that the Veteran last worked on November 1, 2014, which comes after her current assigned scheduler 100 percent rating for psychiatric disability.  The referral of the claim for TDIU for extraschedular consideration prior to December 18, 2013 is not warranted as the evidence shows that the Veteran was gainfully employed during that period.  

The Board acknowledges that the Veteran submitted evidence that shows she worked less than full time during periods prior to December 18, 2013; however, she has not been shown that her less than full time employment was considered marginal employment.  In this regard, the Veteran reported that she earned approximately $30,000 a year prior to December 18, 2013. (She reportedly did not earn less until 2014).  The amount she earned prior to December 18, 2013 is well over the highest federal poverty thresholds for one person during those years.  See United States Census Bureau Poverty Thresholds 2009 to 2013 (last reviewed on July 26, 2017).  Moreover, the Veteran has not asserted, nor does the evidence of record demonstrate, that she was employed in a protected environment.  The Veteran worked in finance payroll at a military base, which she has described as involving competitive work standards.  See May 2015 statement in support of the case (stating that she is currently unable to meet competitive work standards).  For these reasons, the Board finds that the question of whether the Veteran's employment is marginal at any point prior to December 18, 2013 is not reasonably raised by the record.

The Board has also considered whether to refer for extraschedular consideration a separate award of TDIU based solely the Veteran's service-connected left ankle disability at any point since December 18, 2013.  As discussed above, the severity of the Veteran's service-connected left ankle disability is adequately evaluated under criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Moreover, the Veteran has not asserted that she is unable to maintain employment because of the severity of her service-connection left ankle disability.  Rather, she has consistently maintained that she is unable to work because of the severity of her psychiatric disability and her need to attend therapy.  

Based on the foregoing, the Board finds that there is nothing in either the lay or medical evidence of record to suggest that her service-connected left ankle disability alone precludes her employability.  The Board finds that a referral for extraschedular consideration of a separate award for TDIU based solely on the Veteran's left ankle disability is not warranted.  

In summary, prior to December 18, 2013, the Veteran's combined disability evaluation of 60 percent is insufficient to consider TDIU on a schedular basis, and the Veteran was gainfully employed.  Moreover, for the period since December 18, 2013, the Veteran's left ankle disability, alone, is not so severe as to preclude her employability so as to warrant referral for extraschedular consideration. Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to an evaluation in excess of 20 percent for left ankle disability is denied. 

Entitlement to a TDIU is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


